MEMORANDUM OPINION
                                            No. 04-11-00497-CV

                                          EX PARTE Eric SIMS

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 3, 2011

PETITION FOR WRIT OF HABEAS CORPUS DENIED AS MOOT

           On July 18, 2011, relator Eric Sims filed a petition for writ of habeas corpus, complaining

that he was incarcerated after a hearing on a motion for enforcement of child support at which he

was not represented by counsel. On July 21, 2011, this court requested a response from real

party in interest and/or the respondent.            Then, on July 22, 2011, the trial court signed a

conditional release order, releasing relator from custody.

           A relator is not entitled to habeas corpus relief unless he was deprived of his liberty

without due process of law, or if we conclude the judgment ordering him confined is void. See

In re Alexander, 243 S.W.3d 822, 824 (Tex. App.—San Antonio 2007, orig. proceeding). The


1
  This proceeding arises out of Cause No. 2000-EM5-04010, In the Interest of A.P.S., pending in the 150th Judicial
District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding. However, the judge presiding over
the hearing at issue in this case is the Honorable Jim Rausch, presiding judge of the Child Support Court, Bexar
County, Texas.
                                                                                 04-11-00497-CV


purpose of a habeas corpus proceeding is not to determine the ultimate guilt or innocence of the

relator, but to ascertain if the relator has been unlawfully confined. Ex parte Gordon, 584
S.W.2d 686, 688 (Tex. 1979); Alexander, 243 S.W.3d at 827. Because relator is no longer

confined, we have determined this petition is now moot. Accordingly, relator’s petition for writ

of habeas corpus is DENIED AS MOOT.

                                                           PER CURIAM




                                              -2-